 UNITED MERCHANTS & MFRS.345Uniglass Industries,Div. United Merchants & Mfrs.andAmalgamated Clothing and Textile Work-ersUnion,AFL-CIO,. CLC. Case 11-CA-.1108924 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 3 August 1984 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. -The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDER-The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Uniglass In-dustries,Div.UnitedMerchants & Mfrs., States-ville,North Carolina, its officers,agents, succes-sors, and assigns, shall take the action set forth.inthe Order.IThe Respondent has exceptedto someof the judge's credibility find-ingsThe Board's establishedpolicy isnot to overrule an administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find nobasis for reversingthe findingsJanet M. Holland, Esq.,for the General Counsel.David C. Hagaman, Esq. (Clark, Paul, Hoover & Mallard),of Atlanta, Georgia, for the Respondent.Robert E. Freeman,of Kannapolis, North Carolina, forthe Charging Party.-DECISIONSTATEMENT OF THE CASEHUTTON S.BRANDON,AdministrativeLaw Judge.This case was triedat Statesville,North Carolina, Aprilby Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC (the Union)and amended on December2.The complaintand an amended'complaint in the caseissued onDecember 2 and 13, respectively. The com-plaint,as amended, alleges that Uniglass Industries, Div.United Merchants & Mfrs. (Respondentor the Company)All datesare in 1983 unlessotherwise specified.violated Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act (the Act).' The primary issues arewhether Respondent (a) violated Section 8(a)(3) and (1)of the Act in discharging its employee Jeffrey Smith be-cause of his involvement in union or concerted activities;(b) violated Section 8(a)(4), (3), and (1) of the Act by re-fusing to rehire Elaine Honeycutt, Charles Pegram, andJeanette Pegram because of their union activities and/orbecause they -gave testimony under the Act in a priorproceeding before the Board involving Respondent; and.(c) independently violated Section 8(a)(1) of the Actthrough statements of two supervisors to employees tothe effect that the alleged discriminatees were dischargedorwere not rehired because of their involvement inunion activities or activities otherwise protected underthe Act.On the entire record, including my observation of thedemeanor of the witnesses and after consideration of theoral argument at the hearing by the Union and the post-hearing briefs filed by the General Counsel and Re-spondent, I make the following,FINDINGS OF FACT1. JURISDICTIONRespondent is a corporation operating a plant inStatesville,North Carolina,where it is engaged in themanufacture of synthetic fibers.During the 12-monthperiod preceding issuance of complaint, Respondent, atitsStatesville plant, received goods and raw materialsvalued in excessof $50,000- directly from outside theState of North Carolina. During the same period, Re-spondent manufactured, sold, and shipped goods valuedin'excessof $50,000 from its Statesville plant directly topoints outside the State of North Carolina. On these ad-mitted facts, the complaint alleges, Respondent admits,and I find that Respondent -is an employer engaged incommerceWithin the meaning of Section 2(6) and (7) ofthe Act. The complaint also alleges, Respondent admits,and Ifurther find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe union activity alleged to provide the impetus forRespondent's action in the refusals to rehire and the dis-charge in this case began among Respondent's employeessometimein early 1980. All of the alleged discriminateesherein testified to various activities in behalf of theUnion, and Respondent, through Carl Sharpe, its assist-ant director of industrial relations, -admitted to knowl-edge of the union inclinations and sympathies of Honey-cutt and Charles Pegram. Moreover, both Honeycutt andCharles Pegram had given testimonyagainstRespondentin a prior unfair labor practice hearing before the Boardin early 1981. That case was settled by the parties duringthe hearing and prior- to any decision on, the issues in-volved.Respondent's knowledge of . Jeanette Pegram's unioninclinationscould be inferred from the fact that she was276 NLRB No. 35 346DECISIONSOF NATIONALLABOR RELATIONS BOARDmarried to Charles Pegram and likely shared his viewson the Union However such an inference is unnecessarybecause Rayford Clanton Jeanette s brother and a department manager and supervisor for Respondent admitted to remarks related in more detail below revealingRespondents knowledge that Jeanette in fact shared inher husbands union supportJeffrey Smith testified that he was active in the unioncampaign to the extent of passing out union leaflets attendingmeetings and wearing a union T shirt in theplantRespondent does not admit to any knowledge ofSmith s union activity which in any event would haveantedated his most recent period of employment by Respondent beginning on March 14 However as detailedinfra the General Counsel primarily relied on Smith s involvement with known union adherent Honeycutt tosupply the basis for Respondents knowledge of his likelyunion support and the predicate for retaliatory actionagainst himThe record indicates that the Union s campaign culminated in an election on July 24 1980 and the Union lostThe record does not establish that the old union campaign was continuing during the period when Respondent took the alleged discriminatory action herein or thata new campaign had started at any relevant timeB The Refusals to Rehire1The material factsaHoneycuttElaineHoneycutt s first period of employment by Respondent began in about 1973 On three separate occasionsshe quit Her forth and last period of employmentbegan in September 1978 At the time of her layoff inJuly 1982 she was a weaver Neither the layoff nor Honeycutt s selection for layoff was discriminatoryUnder Respondents policies in effect at the time ofHoneycutt s la) off laid off employees retained recallrights for a period of 6 months 2 Under this policy Honeycutt s recall rights expired in January and it thenbecame necessary for her to reapply for employmentwith Respondent She did so in January Moreover asrequired under Respondents policies Honeycutt updatedher application monthly by advising Respondent soffices of her continued interest in employment Honeycutt testified herein that upon visits or calls to Respondent to update her application she was told by Judy Lamberth then Respondents assistantpersonnelmanager torest assured that when a job became available for whichshe was qualified she would be calledHoneycutt was not recalled to work however in spiteof the undisputed fact that beginning in February Respondent began to hire new employees including six inHoneycutt s weaver classificationAdditionalweaverswere hired in March Furtherseven newemployeeswere hired in February in the loom fixerclassification a2Respondent changed this policy in July 1983 to extend recall rightsfor a full yearposition in which Honeycutt had received 13 weeks oftraining in 1980 3Honeycutt testified that after becoming aware that Respondent had employed a large number of employees shearranged a meeting with Sharpe in June At themeetingshe asked Sharpe why she had not been recalled Sharpereplied that it was because Respondent had decided toenforce a previously existing policy against hiring applicants with relatives in Respondentsmanagement or supervision 4 It is undisputed that Honeycutt s fatherGeorge Honeycutt was at all material times employedby Respondent in a position qualifying him as supervisorwithin the meaning of the Act Honeycutt asked Sharpewhy Randy Gardner a son of a weave room supervisorhad been hired in February and Sharpe indicated thatthe return to the old policy did not take effect untilMarch 1 8The General Counsel contends that Respondents failure to rehire Honeycutt during February when it rehiredother employee. and Respondents subsequent decisionto enforce its anti nepotism policy were discriminatoryactions designed to avoid reemployment of HoneycuttThis contention is supported by further uncontradictedtestimony of Honeycutt concerning conversations withher father about theunion campaignand Honeycutt s offorts to be reemployedThe remarks attributed to George Honeycutt by hisdaughter mark the development of a deep familiar riftcaused by Elaine Honeycutt s union support Thus shetestified that prior to her testimony in the earlier Boardproceeding her father asked her not to testify told herthat he would rather she stay out of the matter and toldher if she testified she would lose her job and wouldhave to leave the State to find another one The day following her testimony he told her that she had disgracedhim that Respondent was going to close its doors thatneither he Elaine nor hersisterWanda also an employee of Respondent who worked against the Union wouldhave a job According to Honeycutt her father repeatedthese remarks and made similar remarks on several subsequent occasionsMore specifically about 3 weeks following her layoff he told her after what she had doneand the shame she had put on him Respondent wouldnever recall her to work He further told her that if shehad not run her mouth and had not testified that shewould still have been working at Respondent that heractions had put a black mark on his name that she wasnot worth much and probably would not get anotherjob in town3Honeycutt conceded that it takes approximately 26 weeks of trainingto becomeproficientin loom fixing She was bumped back from the posetion prior to completion of her training due to aneconomic layoff*The policyappearing in the employee handbook generallydistnbuted to employees is as followsTo avoid misunderstandings no member of management shallemploy and/or supervise any memberof his or herimmediatefamilyThe immediate family is defined as a parent brother orsisterspouse child grandparent or corresponding in laws (Thispolicy does not affect any situations existing when this policy wasestablished )5When it was decided that the old policy would be enforced relativesof management who were already employed were grandfathered inand not discharged UNITED MERCHANTS -& MFRS.347The last remark on this subject attributed by Honey-cutt to her father was made in a telephone conversationbetween the two a month or two prior to the hearingherein.Upon her question as to whether. she would be-recalled by Respondent, George Honeycutt ambiguouslyreplied that he did not think she would be called back,not because of the Company but because of the Union.Further evidence of Respondent's animosity towardHoneycutt due to her union activity was revealed in thetestimony, of employee Arlene Smith. She testified abouta conversation she had with Raymond White, Respond-ent'sweave division manager, around June 28, regardingthe discharge of Jeffrey Smith, another alleged, discri-minatee and Arlene's son. According to Arlene Smith,White reported to her at her work station concerning hispostdischarge efforts in behalf of Jeffrey Smith undertak-en atJeffrey Smith's request.White told her there wasnothing he could do about the discharge, but if he hadknown about it before it happened, he could havestopped it. However, he added that "they were saying"that Jeffrey made an implied threat to Respondent whenhe brought Honeycutt with him when he came to see hissupervisors just prior to the discharge. Arlene Smith- re-plied that the only purpose for Honeycutt's presence wasverification of Jeffrey Smith's illness,which occasionedthe absences which in turn precipitated Smith's dischargeinterview. Arlene Smith, Jeffrey's mother, added that herson had ' initially asked her to come and verify his illnessto his supervisors rather than Honeycutt but she had de-clined, and Honeycutt who lived with the Smiths volun-teered.White replied that had Arlene Smith or Jeffreycome alonehe would still be employed. White addedthat if one had an argument one would not go out andget one's worst enemy to arbitrate. Arlene Smith askedWhite if Honeycutt was his worst enemy and White an-swered, "The way she dragged our ass through-court[?]"and the conversation ended.Arlene Smith testified regarding two additional con-versations she had with White - concerning Honeycutt.The first was in January when she asked White if Hon-eycuttwould be hired back. On that occasion, Whitesaid he thought a lot of .Arlene Smith,s and of Honey-cutt's father, and he would do his best but he had a lotof opposition from "across the street," a reference to thepersonnel office. Subsequently, in March, White reportedweaving, had "tried" hard to get Honeycutt back butjust were not going to be able to do it.Respondent's explanation for not recalling Honeycuttin early February, as related through Sharpe, was thatRespondent hired other former employees in preferenceto Honeycutt since they had better work records. Specif-ically, in this regard, Sharpe testified that during her em-ployment, Honeycutt had received 12 "talk. sheets" and 4written reprimands while the others rehired did not havedisciplinary records-'as bad as Honeycutt..Sharpe's expla-nation for the subsequent failure to recall Honeycutt was'based on Respondent's decision to reinforce its antinepo-6 It appears to have been common knowledge that,Honeycutt live inArlene Smith'shome Further,Honeycutt identifiedArlene Smith asbeing the grandmother of Honeycutt's daughter'tism policy. In this regard, Sharpe testified that his atten-tionwas called to the antinepotism policy, or more spe-cifically, the failure to enforce it, when Supervisor DougGentle requested -him in February to' hire Gentle's son.Sharpe, then the personnel manager, resisted but learnedthatRandy Gardner, son of a department manager inweaving, had just been hired. He concluded that it wastime to correct the problem by enforcing the existentpolicy.Accordingly, after conferring with Bob Rogers,Respondent's general manager,the decision was made toenforce the antinepotism policy, and the decision wascommunicated to.Bob Foster, employee relations direc-tor, and Lamberth. Sharpe confirmed the determinationto enforce the policy with a, memo to Rogers datedpolicy, Respondent- has made no exceptions in its appli-cation and-pointed out that in addition to Honeycutt, Re-spondent has, since March 1, declined to hire six rela-tives of management officials including the son of DougGentle..Sharpe admitted talking to Honeycutt about the deci-sion not to rehire her because of reinstitution of the an-._tinepotism policy. However, he placed their conversationin lateMarch' or early April' rather than June as Honey-cutt had testified.-White, called as a- witness by- Respondent, acknowl-edged that he talked to Arlene Smith about JeffreySmith's discharge. He generally denied the remarks at-tributed to him by her on that occasion and concededonly that he told her that if she had come to see himbefore the events had taken place he possibly could havehelped Jeffrey.b.Charles and Jeanette PegrartCharles Pegram was employed by Respondent for ap-proximately 20 years. He worked as a-loom cleaner priorto his layoff about March 15, 1982. His wife, JeanettePegram, was also a long-time employee of Respondenthaving started work there in 1964. Like Charles, Jea-nette, a banker in the preparation department, had priorlayoffs, one lasting from September 1976 to November1979.Her last period of employment ended with- herlayoff on January 25, 1982.Under Respondent's policy, already noted, the Pe-grams lostseniority and recall rights 6 months followingtheir layoffs. However,,they put in new applications andmonthly thereafter updated their applications by visits tothe plant personnel office. They were never rehired al-though Respondent, beginning in late January and con-tinuingover the next several months, rehired a numberof loom cleaners and bankers. Moreover, it is undisputedthat the Pegrams. were never told by Respondent theywere not going to be rehired or the reason they were notuntilOctober '12, -when Sharpe observed them duringtheir visit to the plant to "update" their applications andcalled them into his office. There he explained to them,in effect, that they were' wasting their time, that theywould not be rehired because Respondent had, on March1,reinstituted its policy against hiring close relatives ofsupervisors or management. It is undisputed that JeanettePegram'sbrothersRayford and Buford Clanton were 348DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed by Respondent as supervisors at all materialtimes.Respondent, through Sharpe, conceded at the hearingthat the Pegrams had good work records and contendedthat the refusal to recall them was based solely on thedecision to enforce the antinepotism policy. Sharpe in hisfurther testimony explained the failure to rehire the Pe-grams during the period between the beginning of Re-spondent's rehiring of employees in the Pegrams' workclassifications and the date of the reinstitution of the an-tinepotism policy. Thus, with respect to the one banker,-Elizabeth Steelman. rehired during that period, SharpetestifiedthatSteelmanwas selected over JeanettePegram because of her need for work and her advancedage.Further,' according to Sharpe, while the workrecords, of the two were about equal, Jeanette Pegrampresented a slightly greater safety risk in view of a backinjury which had caused her to lose worktime during herprevious employment.With respect to Charles Pegram, Sharpe testified thatone vacancy in the loom cleaner classification was filledon the third -shift around February 20, and another onthe second shift sometime later but after the decision hadbeen made to reinstitute the antinepotism policy. CharlesPegram was not considered for the first vacancy becausehe had asked for employment on the second shift (a facthe admits), and he was ineligible for the second-shift po-sition-when.it was filled due to the antinepotism policyand -his, relationship. to Supervisors Rayford and BufordClanton.To support her contention that the refusal to rehire thePegrams was based on unlawful union consideration, theGeneralCounsel relies on the testimony of JeanettePegram and Ralph Clanton, another of Jeanette's broth-ers.Ralph Clanton testified about two telephone conver-sations he had with Rayford Clanton on September 18,during a visit to the Pegram home.? He called to inquirewhen that "hole" was going to rehire the Pegrams. Ray-ford Clanton took offense at the reference to Respondentwhich he perceived to be uncomplimentary, and the con-versations between the two brothers went downhill fromthat point. More specifically, Ralph Clanton testified thatRayford explained that the Pegrams had no recall rightsand rejected a suggestion that he could do anythingabout getting them rehired saying that. it- was up to thepersonnel department. Rayford also added that had the' Pegrams "not shown their asses by trying' to organizethat stupid union, they might still have been" employedby Respondent. The brothers concluded their conversa-tions,but not before exchanging uncomplimentary re-marks and discussinga meetingfor the purpose of fight-ing.Jeanette Pegram attributed a similar remark to Ray-foid - Clanton about October 12 after being told bySharpe she and Charles would not be rehired. She tele-phoned Rayford and asked him what he had meant inthe remark to Ralph Clanton about having showed "ourass."Rayford replied that it was on account of their7Ralph Clanton initially testified to only one telephone conversationwith Rayford,but on cross-examination explained that Rayford hung upon him at one point but called him back-within a minute or twotaking part in "the damn Union" and added that if theyhad not showed their "asses" they would have been backto-work "by now."Rayford Clanton in testifying for Respondent admittedthat he had told Ralph that the Pegrams had showedtheir "asses" by being involved with the Union. Howev-er,he- related that it was Ralph who asked if Rayfordwas saying-that the Pegrams would still have been em-ployed if it had not been for their-union involvement. Tothis,Rayford responded that he had not said that. Ray-ford Clanton did not in his testimony respond to the re-marks attributed to him by Jeanette Pegram, and thusdid not contradict them.While admitting to having an interest in seeing the Pe-grams return to work, Ralph Clanton had the appearance'of a dispassionate witness. He impressed me as being to-tallyunaffected, very straightforward, and guilelesslyhonest.Moreover, I find it plausible and believable thatRayford Clanton, having expressly admitted to his dissat-' isfactionwith the Pegrams' union involvement, would ina heated discussion have attributed their lack of' employ-mony is more probably accurate in view of Jeanette Pe-gram's uncontradicted testimony attributing an identicalremark to Rayford Clanton. I, therefore, credit RalphClanton's testimony as well as that of Jeanette Pegramover that of Rayford Clanton who I found less persua-sive as a witness.-2.Arguments and conclusionsInitially, theGeneralCounsel argues that RayfordClanton's statement to Jeanette Pegram was coercive andviolative of Section 8(a)(1) because it conveyed to anemployee applicant that Respondent would not rehireher because she had engaged in union activities. Further,the General Counsel contends that White's statement toArlene Smith similarly violated Section 8(a)(1) of theAct because it implicitly and ,coercively - threatened anemployee that employees were subject to discharge ifthey sought assistance of other employees or individualswho were, or had been, engaged in union activity. Re-spondent'sargumentsindefense of the allegations arepredicated solely on the testimony of its witness RayfordClanton and Raymond White.The testimony of Rayford Clanton has already beenrejected. hereinwhere it contradicts the testimony ofRalph Clanton and Jeanette Pegram.'I likewise reject thetestimony of White where it differs from that of ArleneSmith. Arlene Smith's recollection appeared reasonablygood and her delivery was convincing and, I am per-suaded, truthful. Furthermore, her versionwas reasona-ble for it is,undisputed that White had admittedly agreedwith Jeffrey Smith that he- would inquire into -Jeffrey'sdischarge and report to Arlene.. Smith. Lastly, as theGeneral Counsel's brief points out, Arlene Smith, as a.current employee of Respondent, was testifying at somerisk to her pecuniary interest so that her testimony wasmore likely to be true.Gold Standard Enterprises, 234NLRB 618, 619 (1978). I -have considered,- however, thepossibility of bias on the, part of Arlene Smith based onher relationship with Jeffrey Smith. However, I-have dis- UNITED MERCHANTS & MFRS.counted such bias, since it appears that as a long-timeemployee of Respondent she had more to lose than gainby false testimony.White's testimony in contrast toArlene Smith was more equivocal and his recall less spe-cificand certain.Accordingly, I credit Arlene Smithwhere her testimony differs from that of White.Considering the credited testimony of Ralph Clanton,Jeanette Pegram, and Arlene Smith, I concur in the ar-guments of the General Counsel that the remarks ofRayford Clanton and White tended to be coercive andconclude that Respondent violated Section 8(a)(1) of theAct as alleged through such remarks.With respect to the unlawful refusal to hire the Pe-gramsand Honeycutt, the General Counsel contends thatthe reimplementation of the antinepotism policy wassimply a pretext hit upon as a device to avoid the rehireof union adherents in violation of Section 8(a)(3) and (1).Thus, Respondent had noi' enforced the rule for manyyears, and even though during much of that time Sharpehad served as the plant personnel manager he'had notfound the failure to enforce the rule to be a substantialproblem. Even when the rule was'reimplemented, cur-rent employees were "grandfathered in" withoutcausingany apparent difficulty. The General Counsel furtherargues that Respondent's witnesses cannot be believedregarding the date the antinepotism rule was reimple-mented and suggests that the date of reimplementation ofMarch 1 was fabricated because Sharpe's March 1 memorefers to the application of Scott. Gentle as a motivatingfactor for the action even though Gentle's applicationwas not submitteduntilMarch 1. Further in this regard,theGeneral Counsel points to the fact that neither thePegrams nor Honeycutt were advised of the reimplemen-tation untilmonths after the claimed reimplementationdate.Lastly, and specifically with respect to CharlesPegram, the General Counsel asserts that a loom cleanerwas hired, on, February 28 before the rule was reimple-mented.The rule could not, therefore, have been afactor in the refusal to rehire Charles Pegram accordingto the General Counsel. Yet, . clearly it was the onlyfactor relied on by Respondent in not rehiring him.The General Counsel argues that White's statement toArlene Smith clearly establishes the 8(a)(4) violationwith respect to the Pegrams and Honeycutt because itrevealsRespondent's animosity toward Honeycutt fordraggingRespondent through the court. Such animositymay also be inferred for Charles Pegram wholikewisetestifiedagainstin a prior case. 8 _Respondent's initialdefense to the refusals to rehireHoneycutt and the Pegrams is a proceduralone. In itsbrief and inargumentat the hearing, Respondent reliedonMachinists Local 1424'v.NLRB,362 U.S. 411 (1960),contendingthat any finding of a violation in the refusal's8 The complaint alleged,and the General Counsel asserted, that the re-fusal to rehire Jeanette Pegram was also violative of Sec 8(a)(4)Howev-er, the General Counsel appears to have abandoned this position in herbriefAccordingly,and since Jeanette Pegram did not previously testifyagainst Respondent or, insofar as the record shows, give any informationof affidavit to the Board in relation to the prior case and because no au-thority or reasonable theory'has been advanced upon which an 8(a)(4)violation by Respondent with respect to Jeanette Pegram can be predi-cated,I shall recommend that this allegation of the complaint be dis-missed.349to rehire Honeycutt and the Pegrams is barred by the 6-month period of limitation set forth in Section 10(b) oftheAct.More specifically, Respondent argues that therefusal to -hire Honeycutt and the Pegrams can be foundto be unfair labor practices only if the pre-Section 10(b)decision to reimplement the antinepotism policy is foundto be discriminatorily motivated. Respondent asserts thatunderBryan,supra, "where a complaint based on thatearlier event [the decision to implement the antinepotismpolicy] is time barred, to permit the event itself to be soused [as evidence to cloak with illegality that which isotherwise lawful] in effect results in reviving a legallydefunct unfair labor practice." In making this argument,Respondent fails to distinguish the substantial body ofBoard law, however, which holds that Section 10(b) issubject to equity principles so that it may be tolledwhere a'respondent has fradulently concealed unlawfulconduct and the person adversely affected by a respond-ent's actions is not put on notice of such-action. See, e.g.,JacksonEngineeringCo.,265NLRB 1688 (1982);Drukker Communications,258 NLRB 734 (1981);K & EBus Lines,255 NLRB 1022 (1981);Crown Cork & SealCo., 255 NLRB 14 (1981);V M Construction Co.,' 241NLRB 584 (1979);-SafetyElectricCorp.,239 NLRB 40(1978).On the ' basis of the cited cases the further authoritycited in' Respondent's briefNLRB v. McCready & Sons,482 F.2d 872 (6th Cir. `1973), andBowen Products Corp.,113 NLRB 731 (1955), is inapposite, for in Respondent'scase, the adversely affected parties had clear notice ofthe alleged unlawful actions more than 6 months. beforethe filing of the charge with the Board.-In the instant case, the 6-month period of limitationsprior to filing the charge, I conclude, runs from the timethatHoneycutt and the Pegrams were put on notice,actual or constructive, that they were not subject torehire. Since the limitations period provided under Sec-tion 10(b) contitutes an affirmative defense, the burden ofestablishing the facts on which the defense rests is on theRespondent. St.Mary's Infant Home,258 NLRB 1024(1981).It isquite clear that the Pegrams were not tolduntilOctober that they were not subject to rehire andthe reason they were not, i.e., the reimplementation ofthe antinepotism rule.-The reason expressed for the refus-al to rehire is less important than the communication thatthey would not be hired. The fact remains that prior toOctober they were not in anyway discouraged from "up-dating" their applications. Respondent points to no sub-stantive evidence to establish actual or constructiveknowledge on the Pegrams' part outside the 10(b) periodthat they would not be rehired. The fact that Respond-ent may, not have actively concealed its reimplementa-tion of the antinepotism policy does not constitute con-veyance of a notice to the Pegrams of their ineligibilityfor rehire. SeeACF Industries,234 NLRB 1063 (1978),enfd. as modified 596 F.2d 1344 (8th Cir. 1979)..On the basis of this record until October, the Pegramswere entitled to believe that they were subject to beingrehired and even that their probability of rehire wasgood, in light of their prior work record with Respond-ent which Respondent admits was good. Accordingly, I 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclude that the 10(b) period did not begin to run withrespect to the Pegrams until they were advised bySharpe that they would not be rehired Since that information was given them on October 12 and the initialcharge herein was filed on October 19 the charge wasclearly timely under Section 10(b)Whether Respondents 10(b) defense is valid with respect to Honeycutt s case depends on whether one believesHoneycutt or Respondents witnesses Sharpe andJudy Lamberth the assistant personnel manager at therelevant timeHoneycutt testified it was in June thatSharpe told her she would not be rehired If in fact Honeycutt received such notice any time in June then thecharge with respect to Honeycutt was timely under Section 10(b)However Sharpe testified he told Honeycuttthat she would not be rehired and the reason in lateMarch or early April Lamberth s testimony was thatSharpe told her in late March that he had advised Honeycutt that she would not be rehired A March revelation of this information to Honeycutt would make thecharge untimely in her case Honeycutt s testimony onthe time frame of her meeting with Sharpe on the subjectof her rehire was unequivocal if not precise with respectto the exact date Notwithstanding the importance of hertestimony on this point Respondent chose not to extensively gLestion her on it during cross examinationMoreover her testimony generally was not substantially contradictedSharpe s testimony was no more precise thanHoneycutt s on the date of their meeting His uncertaintyas to the date does not preclude the possibility that hisdiscussion with Honeycutt took place after April 21 theearliest date the charge would be timely under Section10(b)with respect to Honeycutt s case Lamberth alsoadmitted uncertainty in her testimony placing the meeting between Honeycutt and Sharpe in March Furthermore Lamberth when pressed was unable to convmcingly explain exactly why she recalled March was themonth that Sharpe told her Honeycutt had been told shewould not be rehired Under these circumstances and becauseLamberth admitted that Honeycutt continued toupdate her application after March and because thereisno evidence that Honeycutt did so after June I amconvinced that Honeycutt s testimony as to the dateshould be creditedAccordingly I conclude that Respondent has failed to affirmatively establish that Honeycuff had notice that Respondent definitely would notrehire her more than 6 months prior to the filing of thechargeTurning to the merits of thecomplaint allegations regarding Honeycutt and the Pegrams it must initially beobserved that the General Counsel under the dictates ofWright Line251 NLRB 1083 (1980) enfd 662 F 2d 899(1stCir 1981) must fast prove a prima facie case suffident to support the inference that protected conduct wasa motivating factor in Respondents failure to rehire thethree employees Once the prima facie case is establishedthe burden then shifts to the employer to demonstratethe same action would have taken place even in the absence of protected conductThe General Counsels prima facie case with respectto Honeycutt and the Pegrams is established I conclude,by the statements I have found to have been made byRayford Clanton and Raymond White The uncontradicted statements of George Honeycutt to Elaine Honeycutt also support the General Counsels case Thus thestatementsof Rayford ClantonWhite and George Honeycutt establish Respondents knowledge of the union activities and inclinations of the three alleged discnminateesRespondents hostility to the three because of suchactivity and inclinations and Respondents determinationnot to rehire the three specifically due to that hostilityThe other record evidence supporting the General Counsel s case is found in the uncontradicted fact that thethree were not rehired for positions in which they werequalified even though they had work records whichwould not bar their rehire and Respondent had vacanciesin those positions Furthermore Sharpe in his testimonyconceded that Respondents decision to reimplement theantinepotism policy was prompted to some extent by adesire to avoid the family riffs between management offcials and employee relatives occasioned by union orgamzation issuesThe General Counsels prima facie violation with respect to the 8(a)(4) and (1) allegations concerningCharles Pegram and Honeycutt is made out by the resentment Respondent demonstrated in White s statementregardingHoneycutt ashaving draggedRespondentthrough courtThe resentment to Charles Pegram forthe same reason may reasonably be inferred since he alsotestified against Respondent in the same NLRB proceedmg Accordingly I conclude that the burden shifts toRespondent underWright Lineto demonstrate that itwould not have rehired the three alleged discriminateeseven in the absence of their protected conduct under theActThere can be no doubt as Respondent argues that itsantinepotism policy had some very obvious and legitimate purposes Indeed the policy was initially formulated and instituted many years prior to the advent of theunion organization issue in the plantHowever it hadbeen universally ignored for many years so that reimplementation had the effect of creating a new policy Theissue here is whether the return to the rule or policy wasprompted by Respondents desire to avoid rehiring ofunion supportersThere are several factors pointed to by Respondentwhich tend to support its case that the return to the oldpolicywould have been made without regard to therehire issueof thePegrams andHoneycutt Thus thereisSharpe s testimony not specifically contradicted thatthe request of Supervisor Doug Gentle in February thathis son be hired by Respondent called Sharpe s attentionto the nepotism problem not the rehire applications ofthe Pegrams and Honeycutt And contrary to the contention of the General Counsel Sharpe testified withcorroborationfromLamberth and personnel clerkBrendaWhite that the decision to return to the oldpolicy was made in late February even though the memoon the subject was not written until March 1 Moreoverthere is little evidence to contradict Sharpe s further testimony that prior to the reimplementation of the antmepotism policy the positions for which the Pegrams andHoneycutt were qualified were simply filled with rehires UNITED MERCHANTS & MFRS.who were better qualified. Accordingly, Respondent as-serts that the General Counsel has failed to establish dis-parate treatment.'As further evidence of the lack of disparate treatmentof the three and in support of its argument that it has re-butted the General Counsel's case, Respondent points outthat all the new hires placed into the positions for whichthe Pegrams and Honeycutt were qualified were formeremployees rather than completely new hires. To theextent such rehires may not have been senior to the Pe-grams and Honeycutt, Respondent asserts that. the Pe-grams and Honeycutt like all the rehires who had beenoff more than 6 months did not have seniority so that se-niority was not a consideration.Finally, Respondent argues that following reimplemen-tation of the antinepotism policy, the rule has been rigid-ly enforced and presented evidence that six other appli-cants have been denied . employment under the policysince March 1.9After careful consideration of the arguments and therecord I am persuaded that the preponderance of the evi-dence supports the complaint allegations and Respondenthas not successfully rebutted the General Counsel's case.The record initially would suggest that neither Honey-cutt nor the Pegrams so' distinguished themselves inunion activities as to make them likely targets for dis-crimination.However, one must consider that at leastCharles Pegram and Honeycutt did distinguish them-selves in giving testimony in the prior Board proceedingbefore Respondent. Further, one must also consider thatthey were distinguished in their union activity by virtueof their relationship to Respondent's supervisors: It wasthat relationship which served as a particular embarrass-ment to Respondent as revealed by the comments'attrib-uted to George Honeycutt by his daughter to the effectthat he felt himself disgraced by her union activity. A,similar embarrassmenttoRayford Clanton by the Pe-grams' union activity may be inferred from Clanton's re-marks that the Pegrams "showed theirass" insuch activ-ity.Thus, the record clearly established not only theidentification by Respondent of the Pegrams and- Honey-cutt as union activists and supporters but also their dis-tinction as probable objects of retaliation for such activ-ismAnd both George Honeycutt and Rayford Clantondirectly related to the alleged discriminatees as alreadyset forth herein that it was their union activism whichwould preclude or did preclude their reemployment.To the extent that Respondent admits that its reimple-mentation of the antinepotism policy was based on itsdesire to avoid internal family disputes brought about byunion organizationissues,Respondent admits a discrimi-natory purpose with respect to rehire situations. It' is onething to return to the antinepotism policy and to apply itprospectively to new hires in order to avoid familysquabbles over unionissues.It is quite another thing toreimplement the policy and apply it retroactively toavoid the rehire of former employees because they un-fortunately encountered internal family disputes involv-ingmembers of Respondent'smanagementsimply be-9None of these applicants, however, appear to be rehires as opposedto new hires351cause they exercised their rights under the Act to engagein union activity. In the lattercase,the discrimination isclear for it-is a direct response to past union activity. Afurther intent to discriminate may be inferred from theresult accomplished and the absence of evidence here toshow that rehire applicants who were related to manage-ment but who have supported Respondentagainst theUnion were similarly denied reemployment after the im-plementation of the antinepotism policy.That there was no great urgency or underlying con-cern of great moment in the rush-to reapply the antine-potism policy to rehiresaside' from retaliation for unionconsiderations is demonstrated by the fact that Respond-ent "grandfathered" in its current employees. Every ar-gument Respondent advances for its decision to reinforcethe antinepotism policy applies with equal force to itscurrent employeesso asto logically dictate their termi-nations.This includes an argument by Sharpe that a con-sideration for reimplementation was the establishment ofa liberalized job-bidding procedure10 in the plant in Julywhich increased the possibility that employee relatives ofsupervision would wind up being supervised by their rel-atives,a situationwhich would also violate Respondent'srules. I specifically reject Sharpe's testimony that thiswas a consideration because the liberalized policy proce-dure was' not initiated until 4 months after the decision toreimplement the antinepotism rule. On the basis of thisrecord, this defense is pure afterthought.Ido not agree with the General Counsel's argumentthat the record establishes that Respondent decided toreinstitute the antinepotismrule sometimelater thanMarch 1. That argument is based on pure speculationand goes against the clear weight of the evidence includ-ing the uncontradicted testimony'of Sharpe, Lamberth,and White that-the decision was made in the latter partof February. Nevertheless, based on the clear evidenceof Respondent's clear knowledge of the union activityand inclinations of the' three discriminatees, the evidenceof specificunion animusagainst them including com-ments by management representatives already discussedwhich connects the refusal to rehire with the discrimina-teesinvolvementin prior unionactivity,Respondent'sconcession; that an effort to avoid internal family squab-bles betweenmanagementand employee relatives due toemployee union activity was a consideration in thereturn to the antinepotism rule, -and the disparate applica-tion of the antinepotism rule to refuse to rehire union ad-herents whose only disqualification for employment wastheir'relationshiptomanagementofficialswhileRe-spondent retainedin itsemploy employees who were rel-atives of management, I conclude that Respondent hasfailed to successfully rebut the General Counsel'sprimafacie case. In short, Respondent has not demonstratedthatHoneycutt and the Pegrams would not have beenrehired in the absence of their protected conduct. I,therefore, fmd that Respondent violated Section 8(a)(3)'° The change in the job bidding in effect allowed bidding on the basisof plant seniority rather than department seniority as had previously beenthe case At the same time, Respondent extended recall rights to laid-offemployees to 1 year rather than 6 months. This change was not appliedretroactively and therefore was not applicable to Elaine Honeycutt. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDand (1) of the Act in refusing to rehire the Pegrams andHoneycutt. -I further find, as alleged and argued by the GeneralCounsel, that Respondent-violated Section 8(a)(4) and (1)of the Act in refusing to rehire Charles Pegram andElaine Honeycutt. In reaching this conclusion, I rely spe-cifically on the remark by White reflecting Respondent'sdeep animosity. towardHoneycutt, and inferentiallyPegram, for their temerity -in taking Respondent to"court" in prior unfair labor practice proceedings.C. The Discharge of Smith1.The material factsJeffrey Smith began, working for Respondent on asummer job at. the age of 16 but quit. He was rehired inDecember 1978 and :worked- until he again quit in July1981. It is undisputed that,-his job performance and at-tendance record during that-period of-employment wasso unimpressive that when he again sought employmentSmith, a 20-year employee of, Respondent, to intercede inhis behalf and persuade representatives of, management,including Sharpe, to rehire him.. Jeffrey Smith was re-hired on March 14, but conceded herein that he was toldupon rehiring that, Respondent had reservations about it,that he would have to abide by all the rules and regula-tions on attendance, and that , he would be carefullywatched Smith agreed that he, would be a better em-ployee.-Smith began his 90-day. probationary period as a loomcleaner but subsequently, bid into a weaver position. Hemissed a day of work on, April 13 due to illness. -He wasabsent on April 16 but was given permission for the ab-sence 11 and Arlene Smith worked in her son's place onthat date.-On April 29, Smith was given a talk sheet for.poor job performance. Smith wasagain illand absent onMay 2, and was. given a talk sheet for` the absence. 12 OnMay 26, he left work due to illness, and on June '14 and15, he again missed work 'due to' illness. WhenSmith re-ported for his next scheduled shift after June-115, he wassent home and told to come back the next day to seeWeaving Superintendent Cook 'and Department Head J.C.Waugh.'Suspecting that he 'might be' discharged,; and 'uponadvice of an attorney who was representing'him in abankruptcy proceeding to'take a witness with him to themeeting with Cook and Waugh to verify that his absencewas due to illness, Smith took. Elaine Honeycutt withCook in Cook's office. Cook refused to allow Honeycuttto attend even though at the outset of the meeting Smithexplained that he had brought Honeycutt to verify that11 In spiteof thepermiss.onto be off work on April 16,Smith's ab-sence was not excused under the terms of Respondent's attendance con-trol procedures In short,the absence was counted against him -.'12A "talksheet"isa written recording of a critical supervisory com-ment to an employee regarding job performanceUnderRespondent'sprocedures,three talk sheets given-to,an employee within their 90-dayprobationary period was basis for an"automatic discharge"Attendancepoliciesprovided fora verbal warning rather than a talk sheet for thefirst absenceof a probationaryemployee.he had been ill during his absence on June 14 and 15. Al-though Cook allowed Smith to bring a tape recorderinto the meeting, he declined Smith's request to use' it.Cook began the meeting inquiring of Smith about anyproblems he was having on the job, and Smith repliedthat he had none, adding the one he had had previouslywith the loom fixers had improved. At this point,-ac-cording to Smith's testimony, Waugh entered 'the meet-ing and'the discussion turned to Smith's absences. Smithprotested that one of those days he had been off withpermission,but White responded that he did not care andasked Smith what he thought ought- to be done. Smithreplied that he would do better if he was given a chance.White endedthe meetingsaying that he wanted to talkthe matter over with Waugh.-=-Smith returned-to the plant lobby and waited. Whiteand Waugh thereafter came and got him and 'took him tothe personnel office where the three met with Sharpe.Sharpe advised Smith that his services were no longerneeded because he had been out-too many days duringhis probationary period. Sharpe offered some suggestionsto Smith regarding changes he might make before look-ing for other employment, but Smith curtly respondedwith his ownsuggestionthat Sharpe mind his own busi-ness.The meeting ended after an argument over whetherSmith was entitled to his paycheck on the spot andSharpe's threat to call the police if Smith did not leave.Still,according to Smith, about a week after his dis-charge he returned to the plant to clean out his locker-and talk to White. While there he saw Waugh and askedhim if Waugh thought he had been belligerent in his dis-cussionwith Cook and Waugh. Waugh refused to com-ment sayingonly that Smith was-trying to catch him inthemiddle of things. Subsequently, Smith talked toWhite, and explained that his absences were occasionedby illness' and he could not understand why he had beentreated as he was, particularly since his last 2 days' ill-nesshad come beyond the completion of his 90-day cal-endar day probationary period.White's response, wasthat his hands were tied and there was nothing he coulddo, but added that if Smith had come and talked toWhitebefore talkingto Cook and Waugh on the day ofthe discharge, -Smith would not have lost his job. Never-theless,White told Smith he would look into the matterand see if anything could be 'done and would thereaftercommunicate with Arlene Smith.White'ssubsequentreport to.Arlene Smith has already been related.Respondent's version of the discharge of Smith was re-lated through Cook and Sharpe. Cook testified thatSmith was rehired for his last period, of employment onlywith some reluctance in view of his earlier attendanceand attitude problems. Cook testified that after each ab-.sence during Smith's last employment he talked to-Smithabout the absence, and after the May 2 absence toldSmith that he was exceeding the absentee guidelines andnot living up to his 'commitment to better attendance hemade when rehired.When Smith missed June 14 and 15,Cook discussed the matter with Sharpe and it was decid-ed that he should be called in to talk with Cook andWaugh:Cookconcedes that there was no decision todischarge Smith at that point and' that that decision was UNITEDMERCHANTS & MFRS.only made after the meeting with Smith when Smith flip-pantly told Cook there was no need of talking, that theyshould go ahead and do whatever. they wanted, thatwhatever Smith. had to say would make no difference,that Smith was not going back out, and.work for Super-visors Clint Billings, that all the supervisors wanted wasto push employees without any concern for why em-ployees have to be absent from work. Further, Smithadded, according to Cook, that there were certain super-visors he could not and did not plan to work for andcomplained of - the treatment of specific supervisors.Cook sent Smith back to the lobby and then proceededwith Waugh'to see Sharpe. Cook testified that he recom-mended to Sharpe that in view of Smith's attitude to theeffect he did not need to be corrected and also becauseof his absentee record Smith should be discharged. Moreparticularly,with respect to Smith's absences,Cook testi-fied it was not the basis for the absences which con-cerned him-but rather the number of absences. Sharpeagreed with the recommendation and Smith was calledin and discharged.Sharpe's testimony generally corroborated that ofCook. Further, according to Sharpe, the reason for thedischarge "decision which he,Waugh, and Cook arrivedat was Smith's failure to live up to his commitment onrehire and their belief that it would be putting off the in-evitable if he was not discharged at the point of leavinghis - probationary period and before becominga regularemployee.Moreover,Sharpe pointed out that Respond-ent had grounds for automatically- discharging Smithafter hisMay 2 absence. In this regard, Sharpe pointedout that under normal procedures,Smith should have re-ceived a talk sheet after his April 16 absence so that afterhisMay 2 absence he would have had 'a total of threetalk- sheets rather than two. Smith's failure to receive atalk sheet after the April 16 absence was simply due to "the oversight of that attendance clerk according toSharpe.2.Arguments and conclusionsThe General Counsel argues regarding Jeffrey Smiththat he was discharged simply because he antagonizedand provokedRespondent by bringing a known unionadherent,Honeycutt,to assist him on June 16. This wasdemonstrated,according to' the General Counsel, byCook's admission that no discharge decision was madeuntil Smith reported to the plant on June 16, and byWhite's statement to Arlene Smith to the effectthat thepresence of Honeycutt constituted an implied threat toRespondent and had it not been for that, Jeffrey wouldstillhave had his job. Further, the General Counselargues thatCook,in. effect, admitted to Arlene Smiththat Jeffrey Smith had not said anything in his meetingwith Cookto demonstrate a bad attitude.Arlene, Smith'stestimony in this regard was that on June 16, after Jef-frey's discharge,Cookexplained to'her that he had in-tended to put him back to work but that he had come inwith a "mistrustful attitude."When she asked him whatJeffrey Smith had said-or told him, Cook replied, "Well,you can have a bad attitude without saying or doing any-353thing,it ismorehow youact."13Finally, the GeneralCounsel contends thatRespondent's evidence does not infact establish that JeffreySmith had a "bad attitude" onJune 16 prior to thetime his discharge was announced.Basedon the factorsenumeratedabove, I find, that theGeneralCounsel established a prima facie violation ofSection 8(a)(3) and(1) of the Act with respect to JeffreySmith's discharge. Respondent's evidence and argumentin rebuttal must be considered next.Respondent'sdefense is based essentiallyon Cook'stestimony already setforthregardingJeffrey-Smith's atti-tude on June16.Comparison of thetestimonyof JeffreySmithand Cookshows relatively little conflict.In short,much ofwhat eachattributed to' the otheris notspecifi-cally denied on the record. Therefore,I conclude thatJeffreySmith did infactdisplay a less thantotally coop-erative attitude in the meeting withCook and Waugh,and,subsequentlyin the meeting'with Sharpe. The criti-cal issue tobe resolved, however, is whetherSmith wasinitially contrite and subsequentlyprovokedinto belliger-ency by actionsor remarksby Cookreflecting the futili-ty of attemptingto placate Respondent.Thathe was ini-tially provokedwas clearly the case in the meeting withSharpe for the evidencereflects Smith's .impudent re-sponseswere made after Sharpe announced the dis-charge. I am also persuaded this was also the case 'in theearlier'meetingwith Cook.In reaching this conclusion, Inote thatCookadmitted that Smith asked him for an-other chance. It would beillogical and unreasonable forSmith to assertthat hewas not goingback out and workwith his-supervisors and thenshortly thereafter ask for asecond' chance.It is more reasonable to believethat therequest fora second chance camefirst in a spirit of con-trition.It isbeyond disputethat Smith had apoorattendancerecord,but Respondent had not seen fit to discharge himfor`' eitherthat reason or hiswork performance prior toJune16.Further,Smith's last absence occurred outsidethisnormalprobationaryemploymentperiod.Indeed,Respondent admits that it had no intentionof discharg-ing Smithfor the absenceswhen Cookarranged to meetwith him on June 16. In' view of this; and in light ofSmith's early requestfor anotherchance, and since Re-spondent had no significant"attitude"problemwithSmith beforeJune16,Cook'srecommendation thatSmith be discharged, I conclude,masks a clearulteriormotivation.Any doubtas to that ulterior motivation is removedby White'sremarks toArleneSmith which unquestion-ably established that it was Honeycutt's accompanimentand support of JeffreySmith and Respondent's extremeanimosity to Honeycutt as a result of her union involve-ment whichprompted the discharge decision.White putitvery: succinctly in stating that if someoneother thanHoneycutthad accompanied Smith he would have re-tained his job." Arlene Smith's testimony regardingCook's comments was not spe-cifically contradictedby Cook.Accordingly,and because I found ArleneSmith to be a credible witness, I find Cook made the remarks attributedto him by her. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is true, of course, that White did not participate inthe decision to discharge Smith. Under such circum-stances, one might be inclined to dismiss his remarks onthe subject as simply an opinion, albeit coercive. See,e.g.,Garrett Flexible Products,270 NLRB 1146 (1984).Here, however, it must be noted that White made his re-marks to-Arlene Smith only after he had investigated thematter.- Further, after the investigation, he specifically at-tributed to Respondent the basis for the decision by re-porting to Arlene Smith "they were saying" that Jeffreymade an implied threat when he brought Honeycutt withhim on June 16. That was the "attitude" problem thatRespondent found most distasteful, for White related noother "attitude" problem to Arlene Smith. Cook himselfwas no more specific in his subsequent conversation withArlene Smith regarding Jeffrey Smith's, "mistrustful atti-tude."-Considering the foregoing,the elementsof the GeneralCounsel's puma-facie case, and upon evaluation of all therecord evidence, I conclude that Respondent has failedto demonstrate that Jeffrey Smith would have been dis-charged without regard to his accompaniment on June16 by Honeycutt, an individual who had incurred Re-spondent's animosity due to her earlier protected activi-ties.Accordingly, I conclude that Smith's discharge, con-stituted discrimination under the Ac_t in violation of Sec-tion 8(a)(3) and (1).--CONCLUSIONS OF LAW1.Respondent. Uniglass Industries, Div. United Mer-chants & Mfrs. is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Amalgamated-Clothing and Textile Workers Union,AFL-CIO, CLC is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent,' by ' its supervisor and agent RayfordClanton -on October 12, 1983, violated Section 8(a)(1) oftheAct by informing employees that, they would nothave been laid off and would have been rehired but, fortheir involvement in union activities.- ,4.Respondent, by its supervisor and agent RaymondWhite on June 28, 1983, violated Section 8(a)(1) of theAct by. informing employees that certain other employ-ees,would not have ben discharged had they not soughtthe assistance of an eniployee involved in union or otherprotected 'concerted activity..-5.By refusing to rehire employee applicants ElaineHoneycutt and Charles Pegram because of their prior in-volvement in union activityity and because they gave testi-mony under the Act,' Respondent violated Section8(a)(4), (3), and (1) of the Act.6.'Respondent in refusing to rehire Jeanette Pegrambecause of her activities on behalf of the Union violatedSection 8(a)(3) and'(1) of the Act.7.Respondent did not violate Section 8(a)(4) of theAct in refusing to rehire Jeanette Pegram.8.The aforesaid violationsof the Actconstitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.' '--THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily refusedto employ applicants Elaine Honeycutt, Charles Pegram,and Jeanette Pegram as a result of its reimplementationof its antinepotism rule and application of that rule to the,three, itwill be recommended that Respondent be -re-quired to offer these three individuals employment in po-sitions for which they are qualified and in , which theywould have been employed but for the discriminationagainst them. It will be further recommended that Re-spondent be required to make them whole for any loss ofearningsor other benefits, computed on a quarterly basisfrom the date that they would have been employed butfor the discrimination against them to the date of aproper offer of employment, less any net interim earn-ings,as prescribed in F.W.WoolworthCo., 90 NLRB 289(1950), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).14Becauseithas also been foundthat Jeffrey Smith was unlawfully discharged, Respond-ent must be required to offer him reinstatement and makehim whole for any loss of earnings and other benefits,,computed on a -quarterly basis, from the date of dis-charge to the date of proper offer of reinstatement, lessany interim earnings plus interest under the authoritiescited above. Consistent with the Board's decision inSter-ling Sugars,261 NLRB 472 (1982). it will also be recom-mended that Respondent be required to expunge from itsfiles any reference to the discharge of Jeffrey Smith orthe refusals to rehire Elaine Honeycutt and Charles andJeanette Pegram and notify them in writing that this hasbeen done and that evidence of the unlawful dischargeor refusals to iehire will not be used for future personnelactions against them. -On these findings of fact and conclusions of law andon the entire record, I issue the, following recommend-edis14 See generallyIsis Plumbing Co,138 NLRB 716, 717-721 (1962)15 If no exceptions are filed as provided in Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and,allobjections. to them shall be deemed waived for all- pur-poses-- '_355ORDERThe Respondent,Uniglass Industries,Div." UnitedMerchants&Mfrs., Statesville,North Carolina,itsoffi-cers, agents, successors,and assigns, shall1.Cease and desist from-(a) Informing employees that they would have beenrehired but for their involvement in activities on behalfof Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC.(b) Informing employees that other employees, wouldnot have been discharged if they had not sought the as-sistance of employees previously involved in protectedconcerted activities.(c)Discharging, refusing to hire, or otherwise' dis-criminating against any employees because of their activ-ityon behalf of `the above-named Union or any otherlabor organization or because they gave testimony underthe Act. -(d) In any like or related manner interfering' with, re-straining, or coercing employees in the exercise of the-rights guaranteed them by Section 7 of the Act.-2.Take the following affirmative' action necessary toeffectuate the policies of the Act.-(a)Offer Jeffrey Smith immediate and full reinstate-ment to his former job or, it that job no longer exists,-toa substantially equivalent position, without prejudice tohis seniority or other rights and previleges previously en-joyed, and make him whole for any loss of earnings andother benefits as a result of the discrimination againsthim in the manner set forth in the remedy section of thisdecision.(b)Employ Charles Pegram, . Jeanette Pegram, andElaine Honeycutt into those positions -for which they arequalified and' in which they, would have been employedbut for the discrimination against them, or, if those posi-tions no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges, and make them whole for any loss of earningsor other benefits suffered as a result of the discriminationagainst them in the manner set forth in the remedy sec-tion of this decision.(c) Remove from its files any reference to the unlawful _discharge and notify the employee in writing that thishas been done and that the discharge will , not be usedagainst him in any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec- ,essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its facility in Statesville, North Carolina,copies of the attached notice marked "Appendix." i aCopies of the notice, on forms provided by theRegionalDirector for Region 11,- after being signed by the Re-spondent's authorized. representative, shall be posted by16 If thisOrderis enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading "Postedby Orderof the Na-tionalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the Nation-al Labor Relations Board "the Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaces-. where notices to employees are customarilyposted. Reasonable steps shall, be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.-IT IS FURTHER RECOMMENDED that the complaint be,dismissed insofar as it alleges violations of the Act notspecifically found.'.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and. has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize-To, form,join,or assist any unionTo bargain collectively., through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT inform employees that they would havebeen, rehired if they had, not -engaged in activities on,behalf bf Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC or any other labororganization.WE WILL NOT inform employees that they would nothave been discharged had they-not sought the assistanceof other employees' who had been involved in activitieson behalf of the above labor organization or other pro-tected concerted activity.--WE WILL NOT discharge, refuse to employ, or other-wise discriminate against any employees for supportingthe above-named Union or any other labor organization,or because" employees give' testimony under the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce- you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Jeffrey Smith immediate and full rein-statement to his former job or, 'if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights and privileges -previously enjoyed.WE WILL offer Charles Pegram, Jeanette Pegram, andElaine' Honeycutt employment into those positions forwhich they are qualified and in which they would havebeen hired but for the discrimination against them, with-out prejudice to their seniority or any other rights orprivileges to which they would otherwise be entitled.WE WILL make Jeffrey Smith, Charles Pegram, Jea-nette Pegram,and ElaineHoneycutt whole for any lossof earnings or other benefits resulting from the discrimi-nation against them,less any net interim earnings, plus 356DECISIONSOF NATIONALLABOR RELATIONS BOARDinterest and WE WILL notify each of them that we haveand refusals to employ them will not be used for futureremoved from our files any references to the dischargepersonnel action against themor the refusals to employ them and that the dischargeUNIGLASS INDUSTRIES Div UNITED MERCHANTS & MFRS